EXHIBIT 10.69

The CORPORATEplan for RetirementSM

ADDENDUM

RE: Code Sections 401(k) and 401(m) 2004 Final Regulations, Roth 401(k)

Amendments for Fidelity Basic Plan Document No. 02

PREAMBLE

Adoption and Effective Date of Amendment.  This amendment of the Plan is adopted
to reflect the final regulations under Internal Revenue Code (Code) sections
401(k) and 401(m) and to reflect Code section 402A as added by section 617 of
the Economic Growth and Tax Relief Reconciliation Act of 2001.  This amendment
is intended as good faith compliance with the requirements of Code sections
401(k), 401(m) and 402A and is to be construed in accordance with guidance
issued thereunder.  Except as otherwise provided in the numbered paragraphs
below, this amendment shall be effective as determined pursuant to the rules in
paragraphs A and B immediately below:

A.           Except as otherwise provided in paragraph B below, this amendment
shall be effective for plan years that begin on or after January 1, 2006.

B.             If the Plan is maintained pursuant to one or more collective
bargaining agreements between employee representatives and one or more employers
in effect on the date described in paragraph A above, this amendment shall be
effective beginning with the later of the first plan year beginning after the
termination of the last such agreement or the first plan year described in
paragraph A above.

Supersession of Inconsistent Provisions.  This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

1.               Section 5.03, “Deferral Contributions,” is hereby amended,
effective January 1, 2006, by adding a new subsection (c) to the end thereof to
provide as follows:

(c)                                  Roth Deferral Contributions.

(1)                      General Application.

(A)        This subsection (c) will apply to contributions beginning with the
effective date specified in the Roth Deferral Contributions Addendum to the
Adoption Agreement but in no event before the first day of the first taxable
year beginning on or after January 1, 2006.

(B)           As of the effective date under subparagraph (A) hereof, the Plan
will accept Roth Deferral Contributions made on behalf of

1


--------------------------------------------------------------------------------


 

Participants.  A Participant’s Roth Deferral Contributions will be allocated to
a separate account maintained for such contributions as described in paragraph
(2) of this Section 5.03(c).

(C)           Unless specifically stated otherwise, Roth Deferral Contributions
will be treated as Deferral Contributions for all purposes under the Plan.

(2)                      Separate Accounting.

(A)          Contributions and withdrawals of Roth Deferral Contributions will
be credited and debited to the Roth Deferral Contributions sub-account
maintained for each Participant within the Participant’s Account.

(B)           The Plan will maintain a record of the amount of Roth Deferral
Contributions in each such sub-account.

(C)           Gains, losses, and other credits or charges must be separately
allocated on a reasonable and consistent basis to each Participant’s Roth
Deferral Contributions sub-account and the Participant’s other sub-accounts
within the Participant’s Account under the Plan.

(D)          No contributions other than Roth Deferral Contributions and
properly attributable earnings will be credited to each Participant’s Roth
Deferral Contributions sub-account.

(3)                      Direct Rollovers.

(A)          Notwithstanding anything to the contrary in Section 13.04, a direct
rollover of a distribution from a Roth Deferral Contributions sub-account under
the Plan will only be made to another Roth Deferral Contributions account under
an applicable retirement plan described in Code section 402A(e)(1) or to a Roth
IRA described in Code section 408A and only to the extent the rollover is
permitted under the rules of Code section 402(c).

(B)           Notwithstanding anything to the contrary in Section 5.06, and
provided the Employer so elects in the Roth Deferral Contributions Addendum to
the Adoption Agreement, the Plan will accept a rollover contribution to a Roth
Deferral Contributions sub-account, but only if it is a direct rollover from
another Roth Deferral Contributions account under an applicable retirement plan
described in Code section 402A(e)(1) and only to the extent the rollover is
permitted under the rules of Code section 402(c).

2


--------------------------------------------------------------------------------


 

(C)           The Plan will not provide for a direct rollover (including an
automatic rollover) for distributions from a Participant’s Roth Deferral
Contributions sub-account if the amounts of the distributions that are eligible
rollover distributions are reasonably expected to total less than $200 during a
year.  In addition, any distribution from a Participant’s Roth Deferral
Contributions sub-account is not taken into account in determining whether
distributions from a Participant’s other sub-accounts are reasonably expected to
total less than $200 during a year.  However, eligible rollover distributions
from a Participant’s Roth Deferral Contributions sub-account are taken into
account in determining whether the total amount of the Participant’s account
balances under the Plan exceeds $1,000 for purposes of mandatory distributions
from the Plan.

(D)          The provisions of the Plan that allow a Participant to elect a
direct rollover of only a portion of an eligible rollover distribution but only
if the amount rolled over is at least $500 is applied by treating any amount
distributed from the Participant’s Roth Deferral Contributions sub-account as a
separate distribution from any amount distributed from the Participant’s other
sub-accounts in the Plan, even if the amounts are distributed at the same time.

(4)                      Correction of Excess Contributions.  In the case of a
distribution of excess contributions to a Highly Compensated Employee, such
excess contributions shall be deemed to be pre-tax Deferral Contributions to the
extent such Highly Compensated Employee made pre-tax Deferral Contributions for
the year, and any remainder shall be deemed to be Roth Deferral Contributions.

(5)                      Roth Deferral Contributions Defined.  A Roth Deferral
Contribution is an elective deferral contribution that is:

(A)          Designated irrevocably by the participant at the time of the cash
or deferred election as a Roth Deferral Contribution that is being made in lieu
of all or a portion of the pre-tax elective deferrals the participant is
otherwise eligible to make under the Plan; and

(B)           Treated by the employer as includible in the participant’s income
at the time the participant would have received that amount in cash if the
participant had not made a cash or deferred election.

2.               Section 5.07, “Qualified Nonelective Employer Contributions,”
is hereby amended in its entirety to provide as follows:

The Employer may, in its discretion, make a Qualified Nonelective Employer
Contribution for the Plan Year in any amount necessary to satisfy or help to
satisfy the “ADP” test, described in Section 6.03, and/or the “ACP” test,
described in Section 6.06.  Qualified Nonelective Employer contributions shall
be allocated based on Participant’s “testing compensation,” as defined in

3


--------------------------------------------------------------------------------


 

Subsection 6.01(t), rather than Compensation, as defined in Subsection 2.01(j). 
Any Qualified Nonelective Employer Contribution shall be allocated only as
provided in this Section 5.07 (notwithstanding anything to the contrary in
Section 1.09 or in any other Plan provision).

Notwithstanding anything to the contrary in Section 1.09 or in any other Plan
provision, Qualified Nonelective Employer Contributions shall be allocated to
Participants who were Active Participants at any time during the Plan Year and
are Non-Highly Compensated Employees pursuant to either (a) or (b) below.

(a)          If the Employer has not elected Section 1.09(a)(1) in the Adoption
Agreement, Qualified Nonelective Employer Contributions shall be allocated in
the ratio which each such Participant’s “testing compensation,” as defined in
Subsection 6.01(t), for the Plan Year bears to the total of all such
Participants’ “testing compensation” for the Plan Year.

(b)         If the Employer has elected Section 1.09(a)(1) in the Adoption
Agreement, Qualified Nonelective Employer Contributions shall be allocated as
provided in such Section 1.09(a)(1), provided, however, that in no event shall
any such allocation to an eligible Participant exceed 5% of the “testing
compensation” of such Participant for the Plan Year, and, provided further that,
notwithstanding the above, in the event the Employer elects to disaggregate the
Plan pursuant to Treasury Regulation Section 1.401(k)-1(b)(4) and consistent
with Code section 410(b)(4)(B), the Employer may choose to provide Qualified
Nonelective Employer Contributions to only those otherwise eligible Participants
who are covered by the resulting component plan that covers the non-excludable
Participants.

Subject to subsection (b) hereof, Active Participants shall not be required to
satisfy any Hours of Service or employment requirement for the Plan Year in
order to receive an allocation of Qualified Nonelective Employer Contributions.

Qualified Nonelective Employer Contributions shall be distributable only in
accordance with the distribution provisions that are applicable to Deferral
Contributions; provided, however, that a Participant shall not be permitted to
take a hardship withdrawal of amounts credited to his Qualified Nonelective
Employer Contributions Account after the later of December 31, 1988 or the last
day of the Plan Year ending before July 1, 1989.

3.               Section 6.09, “Income or Loss on Distributable Contributions,”
is hereby amended in its entirety to provide as follows:

The income or loss allocable to “excess deferrals”, “excess contributions”, and
“excess aggregate contributions” shall be determined under the following
method:  The income or loss attributable to such distributable contributions
shall be the sum of (i) the income or loss on such contributions for the
“determination year”, determined under any reasonable method, plus (ii) the
income or loss on such contributions for the “gap period”, determined under such
reasonable method. 

4


--------------------------------------------------------------------------------


 

Any reasonable method used to determine income or loss hereunder shall be used
consistently for all Participants in determining the income or loss allocable to
distributable contributions hereunder and shall be the same method that is used
by the Plan in allocating income or loss to Participants’ Accounts.  For
purposes of this paragraph, the “gap period” means the period between the end of
the “determination year” and the date of distribution; provided, however, that
income or loss for the “gap period” may be determined as of a date that is no
more than seven days before the date of distribution.

4.               Section 6.10, “Deemed Satisfaction of ‘ADP’ Test,” is hereby
amended in its entirety to provide as follows:

Notwithstanding any other provision of this Article 6 to the contrary, for any
Plan Year beginning on or after January 1, 1999, if the Employer has elected one
of the safe harbor contributions in Subsection 1.10(a)(3) or 1.11(a)(3) of the
Adoption Agreement and complies with the notice requirements described herein
for such Plan Year, the Plan shall be deemed to have satisfied the “ADP” test
described in Section 6.03.  The Employer shall provide to each Active
Participant during the Plan Year a comprehensive notice of the Active
Participant’s rights and obligations under the Plan.  Such notice shall be
written in a manner calculated to be understood by the average Active
Participant.  The Employer shall provide the notice to each Active Participant
within one of the following periods, whichever is applicable:

(a)            if the employee is an Active Participant 90 days before the
beginning of the Plan Year, within the period beginning 90 days and ending 30
days before the first day of the Plan Year; or

(b)           if the employee becomes an Active Participant after the date
described in subsection (a) above, within the period beginning 90 days before
and ending on the date he becomes an Active Participant;

provided, however, that such notice shall not be required to be provided to an
Active Participant earlier than is required under any guidance published by the
Internal Revenue Service.

If an Employer that provides notice that the Plan may be amended to provide a
safe harbor Nonelective Employer Contribution for the Plan Year does amend the
Plan to provide such contribution, the Employer shall provide a supplemental
notice to all Active Participants stating that a safe harbor Nonelective
Employer Contribution in the specified amount shall be made for the Plan Year. 
Such supplemental notice shall be provided to Active Participants at least 30
days before the last day of the Plan Year.

Notwithstanding the foregoing, if the Employer has elected a more stringent
eligibility requirement in Section 1.04 of the Adoption Agreement for such
401(k) safe harbor contributions than for Deferral Contributions, the Plan may

5


--------------------------------------------------------------------------------


 

be disaggregated pursuant to Treasury Regulation section 1.401(k)-3(h)(3),
consistent with Code section 410(b)(4)(B), and deemed to have satisfied the
“ADP” test only with respect to that portion of the Plan that satisfies Code
section 401(k)(12).  The remainder of the Plan shall be subjected to the “ADP”
test described in Section 6.03.

If the Employer elected to provide safe harbor Matching Employer Contributions
pursuant to Subsection 1.10(a)(3) of the Adoption Agreement or to have deemed
satisfaction of the “ACP” test with respect to Matching Employer Contributions
pursuant to the Addendum Re Safe Harbor Nonelective Employer Contribution to the
Adoption Agreement, then, notwithstanding any election the Employer might have
made pursuant to Subsection 1.10(d) of the Adoption Agreement (except for an
election to apply paragraph (6) thereof), no continuing eligibility requirements
shall apply to any Matching Employer Contributions provided under the Plan (but
an election to apply paragraph (6) of Subsection 1.10(d) is unaffected).

In the event that the Plan provides for Catch-up Contributions and the Employer
elects to make Safe Harbor Matching Employer Contributions pursuant to Section
1.10(a)(3), then, notwithstanding anything to the contrary herein, in the event
that the Addendum Re Safe Harbor Matching Employer Contribution to the Adoption
Agreement would otherwise require Matching Employer Contributions to be made
with respect to Catch-up Contributions, then the Employer shall provide such
Matching Employer Contributions with respect to Catch-up Contributions to the
extent necessary to comply with such Matching Employer Contribution
requirements.

5.               Subsection (a) of Section 10.05, “Hardship Withdrawals,” is
hereby amended by replacing paragraph (5) thereof and adding new paragraphs (6)
and (7) as provided below:

(5)                                  payments for burial or funeral expenses for
the Participant’s deceased parent, spouse, child, or dependent (as defined in
Code section 152, and, for taxable years beginning on or after January 1, 2005,
without regard to subsection (d)(1)(B) thereof);

(6)                                  expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty deduction
under Code section 165 (determined without regard to whether the loss exceeds
10% of adjusted gross income); or

(7)                                  any other financial need determined to be
immediate and heavy under rules and regulations issued by the Secretary of the
Treasury or his delegate; provided, however, that any such financial need shall
constitute an immediate and heavy need under this paragraph (7) no sooner than
administratively practicable following the date such rule or regulation is
issued.

6


--------------------------------------------------------------------------------


2006-2 CUSTOMIZED AMENDMENT
TO THE 2003 AMENDED AND RESTATED
AMPHENOL CORPORATION EMPLOYEE SAVINGS/401(K) PLAN*

WHEREAS, Amphenol Corporation (“Amphenol”) has adopted the restated Amphenol
Corporation Employee Savings/401(k) Plan (the “Plan”) through adoption of the
Fidelity Investments CORPORATEplan for Retirementsm Profit Sharing/401(k) Plan
Basic Plan Document No. 02 (the “Prototype”) and the Non-Standardized Adoption
Agreement No. 001 (the “Adoption Agreement”), to comply with the applicable
requirements of the Retirement Protection Act of 1994 (“GATT”), Uniformed
Services Employment and Reemployment Rights Act of 1994, Small Business Job
Protection Act of 1996, Taxpayer Relief Act of 1997, Internal Revenue Service
Restructuring and Reform Act of 1998 and the Community Renewal Tax Relief Act of
2000, effective as of May 8, 2003, except to the extent the applicable laws
named above provide for an earlier effective date;

WHEREAS, Section 16.02 of the Plan allows Amphenol to amend the Plan;

WHEREAS, Fidelity has notified Amphenol that it may be necessary for Amphenol to
individually adopt certain amendments previously adopted by Fidelity with
respect to the Prototype document;

NOW THEREFORE BE IT RESOLVED, that to the extent necessary, the attached
amendment prepared by Fidelity, “RE: Code Sections 401(k) and 401(m) 2004 Final
Regulations, Roth 401(k)” is adopted, effective as of the date set forth
therein; provided, however, that the Roth 401(k) provisions shall be
inapplicable as Amphenol has not adopted the “Roth Deferral Contributions
Addendum to the Adoption Agreement” referenced in paragraph (1)(c)(1)(A).

* This amendment shall also apply to the Plan as amended and restated, effective
January 1, 2007.

Amphenol Corporation

 

 

 

 

 

 

 

By:

/s/ Diana G. Reardon

 

Name:

Diana G. Reardon

 

Title:

Senior Vice President and Chief Financial Officer

 

 


--------------------------------------------------------------------------------